DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3, 9, 10, 14, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu et al. (US 20170272270 A1).

Regarding claim 1, Gu teaches a method for dynamically broadcasting data (Gu, Fig. 10, Gu, Fig. 10, Bluetooth hub 900 (i.e. device for executing a method for dynamically broadcasting data), BLE device 1050 (i.e. first sensor), BLE device 1070 (i.e. second sensor ) comprising: gathering a first parameter, [[and]] a second parameter, a third parameter, and a fourth parameter (sequentially retrieve/obtain service characteristics/attributes in each of BLE devices/sensors (e.g. retrieve/gathering attributes (first parameter and third parameter) in first BLE device/sensor 1050 and retrieve/gathering attributes (second parameter and third parameter) in second BLE device/sensor 1070 [Gu, Fig. 10 and Pars. 67-68, 86]); generating a first Bluetooth advertisement packet comprising a first data corresponding to the first parameter and a third data corresponding to the third parameter (each advertising packet is generated using the same service characteristics/attributes as those in the BLE device/sensor (i.e. first advertising packet is generated with attributes (first data and third data) corresponding/same as the attributes (first parameter and third parameter) in the first BLE device/sensor 1050 [Gu, Fig. 10 and Pars. 49, 69]]; generating a second Bluetooth advertisement packet comprising a second data corresponding to the second parameter and a fourth data corresponding to the fourth parameter (each advertising packet is generated using the same service characteristics/attributes as those in the BLE device/sensor (i.e. second advertising packet is generated with attributes (second data and fourth data) corresponding/same as the attributes (second parameter and fourth parameter) in the second BLE device/sensor 1070) [Gu, Fig. 10 and Pars. 49, 69, 108]); and transmitting alternatively the first Bluetooth advertisement packet and the second (Gu, Fig. 10 and Par. 86, Bluetooth chip 910 broadcast advertising packets on behalf of each of the Bluetooth devices/sensors on a round-robin basis (i.e. alternatively) for a time period (i.e. advertising interval) [Gu, Par. 86]).

Regarding claim 3, Gu teaches previous claim.  Gu further teaches the method of claim 1, wherein the first Bluetooth advertisement packet and the second Bluetooth advertisement packet are both Bluetooth 4.0 compatible (Gu, Par. 74).  

Regarding claim 8, Gu teaches a method for dynamically broadcasting data (Gu, Fig. 10) comprising: detecting, by a BLE device (i.e. Bluetooth hub 900), a first parameter and a second parameter (retrieve (detect) the service characteristics/attributes (i.e. first parameter and second parameter) in first BLE device/sensor [Gu, Fig. 10, Bluetooth hub 900 (i.e. BLE device for dynamically broadcasting data), BLE device 1050 (i.e. first sensor), BLE device 1070 (i.e. second sensor) and Pars. 56-57, 67-68]); 4833-1243-1357.13Appl. No. 17/066,032 Amendment Bgenerating a first Bluetooth advertisement packet comprising a first data corresponding to the first parameter and a second data corresponding to the second parameter (each advertising packet is generated using the same service characteristics/attributes as those in the BLE device/sensor (i.e. first advertising packet is generated with attributes (first data and second data) corresponding/same as the attributes (first parameter and second parameter) in first BLE device/sensor 1050) [Gu, Fig. 10 and Pars. 49, 69]); transmitting the first Bluetooth advertisement packet (Gu, Par. 86, Bluetooth chip 910 broadcast advertising packet); receiving a pairing request from a remote device (Gu, Par. 71, receives a pairing request from the smart phone (i.e. remote device)); and in response to receiving the pairing request, establishing a pairing connection between the BLE device and the remote device (Gu, Pars. 107-108, initiate pairing to connect (i.e. establishing a pairing connection)).


Regarding claim 10, method of claim 10 is performed by the method of claim 3.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 3 (method) for the method of claim 10.

Regarding claim 14, Gu teaches previous device.  Gu further teaches the method of claim 8 further comprising: detecting, by the BLE device, a third parameter (sequentially retrieve service characteristics/attributes in each of BLE devices/sensors (i.e. retrieve/detecting attributes (third parameter) in second BLE device/sensor 1070 [Gu, Fig. 10 and Pars. 67-68, 86]); generating a second Bluetooth advertisement packet comprising a third data corresponding to the third parameter (each advertising packet is generated using the same service characteristics/attributes as those in the BLE device/sensor (i.e. second advertising packet is generated with attributes (i.e. third data) corresponding/same as the attributes (third parameter) in the second BLE device/sensor 1070) [Gu, Fig. 10 and Pars. 49, 67-69]); and transmitting the second Bluetooth advertisement packet, 14 HB: 4817-0765-8443.5548007-2Patent Applicationwherein the first Bluetooth advertisement packet and the second Bluetooth advertisement packet are alternatively transmitted according to an advertising interval (Bluetooth chip 910 broadcast advertising packets on behalf of each of the Bluetooth devices/sensors on a round-robin basis (i.e. alternatively) for time period (i.e. advertising interval) [Gu, Fig. 10 and Par. 86]).

Regarding claim 16, Gu teaches a device (Gu, Fig. 10, Bluetooth hub 900), comprising: a first physical sensor (Gu, Fig. 10, first BLE device/sensor 1050 and Par. 44, the BLE devices/sensors are attached to sense and send relevant electric parameters) and a second physical sensor (Gu, Fig. 10, second BLE device/sensor 1070 and Par. 44, the BLE devices/sensors are attached to sense and send relevant electric parameters) coupled to a Bluetooth-enabled communicator (Gu, Fig. 10, Bluetooth chip 910 and Par. 74, Bluetooth chip can be single chip or multiple chips); and the Bluetooth-enabled communicator is configured to alternatively transmit a first Bluetooth advertisement packet including a first data corresponding to a first parameter detected by the first physical sensor and a second Bluetooth advertisement packet including a second data corresponding to a second parameter detected by the second physical sensor according to an advertising interval (sequentially retrieve/obtain service characteristics/attributes (i.e. first parameter or second parameter) in each of BLE devices/sensors [Gu, Fig. 10 and Par. 86], each advertising packet is generated using the same service characteristics/attributes as those in the BLE device/sensor (i.e. first advertising packet is generated with attributes (i.e. first data) corresponding/same as the attributes (first parameter) in the first BLE device/sensor 1050 and second advertising packet is generated with attributes (i.e. second data) corresponding/same as the attributes (second parameter) in the second BLE device/sensor 1070) [Gu, Fig. 10 and Pars. 49, 67-69], and Bluetooth chip 910 broadcast advertising packets on behalf of each of the Bluetooth devices/sensors on a round-robin basis for time period (i.e. advertising interval) [Gu, Fig. 10 and Par. 86]).

Regarding claim 18, apparatus of claim 18 is performed by the method of claim 3.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 3 (method) for the apparatus of claim 18.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 20170272270 A1) in view of Mirza et al. (US 20170064491 A1).

Regarding claim 2, Gu teaches previous device.
However, Gu does not specifically mention the method of claim 1, wherein the first Bluetooth advertisement packet and the second Bluetooth advertisement packet each comprises a maximum of 31-bytes usable for payloads.
Mirza teaches such feature (Mirza, Fig. 4, advertising PDU 400 (i.e. Bluetooth advertisement packet) using 31 bytes)).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Mirza into Gu to generate advertising packet accordingly to Bluetooth fixed length frame of data.

Regarding claim 9, method of claim 9 is performed by the method of claim 2.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 2 (method) for the method of claim 9.

Regarding claim 17, apparatus of claim 17 is performed by the method of claim 2.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 2 (method) for the apparatus of claim 17.


Claims 4, 7, 11, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 20170272270 A1) in view of Walden et al. (US 20150281877 A1).

Regarding claim 4, Gu teaches previous claim.  Gu further teaches the method of claim 1, wherein the first parameter  (retrieve service characteristics/attributes in each BLE device/sensor (e.g. retrieve/gathering attributes (first parameter and third parameter) in first BLE device/sensor 1050 and retrieve/gathering attributes (second parameter and third parameter) in second BLE device/sensor 1070 [Gu, Fig. 10 and Pars. 67-68, 108]).
However, Gu does not specifically teach the first parameter is different from the second parameter.
Walden teaches the first and second packets are defined 50, 52 having different major numbers and/or different minor numbers (Walden, Fig. 2 and Pars. 26-32).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Walden into Gu to identify different BLE devices/sensors.

Regarding claim 7, the combination of Gu and Walden teaches previous device.  The combination of Walden and Lee further teaches the method of claim 6, wherein the first parameter, the second parameter, the third parameter, the fourth parameter each corresponds to at least one of an acceleration, a velocity, a temperature, a pressure, or a battery level (Walden, Pars. 18- 19, 28-29).

Regarding claim 11, method of claim 11 is performed by the method of claim 7.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 7 (method) for the method of claim 11.

Regarding claim 15, method of claim 15 is performed by the method of claim 4.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 4 (method) for the method of claim 15.

Regarding claim 19, apparatus of clam 19 is performed by the method of claim 7.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 7 (method) for the apparatus of claim 19.

Regarding claim 20, apparatus of claim 20 is performed by the method of claim 4.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 4 (method) for the apparatus of claim 20.


Claims 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 20170272270 A1) in view of Lee et al.  (US 20140155031 A1).

Regarding claim 5, Gu teaches previous device. Gu further teaches the method of claim 1, wherein the first Bluetooth advertisement packet comprises (each of the advertising packets (i.e. first advertising packet) (Gu, Par. 86) contains customized identifier (i.e. the first data corresponding to the first parameter) defined by the manufacturer [Gu, Pars. 67-38]); and 12HB: 4817-0765-8443.5548007-2Patent Applicationthe second Bluetooth advertisement packet comprises (each of the advertising packets (i.e. second advertising packet) (Gu, Par. 86) contains customized identifier (i.e. the second data corresponding to the second parameter) defined by the manufacturer [Gu, Pars. 67-38]). 
However, Gu does not specifically mention the manufacturer customized identifier in each of the packets as taught above is contain within an element.
Lee teaches teach the company identifier/ID is contain in a manufacturer specific data (i.e. element) (Lee, Fig. 20A and Pars. 74-75).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Lee into Gu to broadcast necessary data by using a specific AD type.

Regarding claim 6, the combination of Gu and Lee teaches previous device.  The combination further teaches the method of claim 5, wherein the first element for manufacturer specific data further comprises a third data corresponding to the third parameter ((Lee, Fig. 20A and Pars. 218-219, protocol ID/identifier (i.e. third data corresponding to the third parameter)), and the second element for manufacturer specific data further comprises a fourth data corresponding to the fourth parameter (Lee, Fig. 20A and Pars. 218-219, protocol ID/identifier (fourth data corresponding to the fourth parameter)).  

Regarding claim 12, method of claim 12 is performed by the method of claim 5.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 5 (method) for the method of claim 12.

Regarding claim 13, the combination of Gu and Lee teaches previous device. The combination further teaches method of claim 12, wherein the first Bluetooth advertisement packet further comprises a second element for flags (Lee, Fig. 21 and Par. 215) and a third element for shortened local name (Lee, Fig. 21 and Par. 216), wherein the second element accounts for 3 bytes (Lee, Fig. 21, 3 bytes “02 01 04” for flags), the third element accounts for 10 bytes (Lee, Fig. 21, 10 bytes “09 08 71 54 5F 4E 38 30 30 30” for shortened local name), and the first element accounts for a maximum of 18 bytes (Lee, Fig. 21, manufacturer specific data (MSD) and Par. 198, the advertising packet is maximum 31 bytes (i.e. maximum of 18 bytes left to use for first element/Manufacturer Specific Data (MSD) after using 13 bytes for flags and shortened local name).


Response to Arguments
Applicant's arguments with respect to claims 1, 8 and 16 have been considered but are moot in view of new ground(s) of rejection.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/               Primary Examiner, Art Unit 2648             
3/17/2022